835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre BROUGHTON, Plaintiff-Appellant,v.Herbert GRINAGE and Frank Elo, Defendants-Appellees.
No. 87-1546.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought this civil rights action (42 U.S.C. Sec. 1983) against two corrections officials of the State of Michigan for damages and injunctive relief.  Plaintiff complains of being falsely charged with a violation of prison rules by a prison guard which resulted in a constitutionally defective reclassification to administrative segregation.  The district court dismissed the complaint as frivolous, 28 U.S.C. Sec. 1915(d), and this appeal followed.  On appeal, plaintiff has submitted a pro se brief;  defendants have indicated they do not intend to participate in this appeal.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of dismissal entered April 29, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.